DETAILED ACTION

The amendment filed on November 13, 2020 has been entered. Upon further consideration, the indicated allowability of claim 28 is withdrawn in view of the previously-applied reference to WO 2010/148471. A rejection based on the previously-appled reference follows. Because the new ground of rejection was not necessitated by applicant’s amendment, this Office action is being made nonfinal.

Claim Objections
Claims 28 and 29 are objected to because of the following informalities:
In claim 28, line 9, “form” is inaccurate and should read --from--; in each of lines 26, 27, and 28, the recitation “mounting profile” lacks clear antecedent basis, and it is suggested to insert --second-- before “mounting” for each subject occurrence.
In claim 29, line 9, “form” is inaccurate and should read --from--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Maclennan et al, pn 4,828,026 (hereafter “Maclennan ‘026”) in view of:
(a)	Official Notice as evidenced by Maclennan et al, U. S. Pub. No. 2014/0260876 (hereafter “Maclennan ‘876”); and
(b)	Official Notice as evidenced by WIPO Publication WO 2010/148471 (hereafter “WO ‘471”).
Maclennan ‘026 discloses a device (e.g., see Fig. 27) with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a circular plate (e.g., 45) concentric about a rotation axis and having an outer peripheral edge defining a plurality of mounting lugs (e.g., 412) extending radially out from the outer peripheral edge and spaced apart angularly along the outer peripheral edge, the mounting lugs each defining a first mounting profile forming a V-shaped groove (e.g., formed by 724 and 729; see Fig. 33) with first (e.g., 724) and second (e.g., 729) flat mount surfaces extending from a first side to a second side opposite the first side of each mounting lug in an axial direction of the circular plate such that the V-shaped groove extends axially from the first side to the second side of each mounting lug (e.g., as shown in Fig. 33), the outer peripheral edge defining a plurality of reliefs (e.g., the vertical distance between the tooth support surface and the arcuate surface as shown in Fig. 27; also reference the vertical distance between 729 and 725 as shown in Fig. 33) and a plurality of convex arcuate sections (e.g., the arcuate surface between the teeth and adjacent lugs), each relief forming a radially inwardly extending circumferential recess in the outer peripheral edge (e.g., as shown in Fig. 27) extending 
a plurality of teeth (e.g., 10), each tooth defining a second mounting profile opposite a cutting profile of the tooth, the second mounting profile having first and second flat tooth surfaces (e.g., see Fig. 3) extending between first and second sides of each tooth in the axial direction of the circular plate and a radially inner side of each tooth is radially spaced from the outer peripheral edge of the circular plate by a gap clearance defined by each relief (e.g., as shown in Fig. 27 wherein the tip portion of the subject tooth side forms such a gap and in Fig. 33 wherein a larger portion of the subject tooth side forms such a gap); and
a plurality of fasteners (e.g., similar to 13 but unnumbered in Fig. 27; reference Figs. 2 and 3) each coupling one of the plurality of teeth to one of the plurality of mounting lugs, each of the fasteners mounting one of the plurality of teeth and clamping the flat tooth surfaces against the flat mount surfaces;
wherein for each tooth the mounting profile projects away from the cutting profile farther at a central region of the mounting profile than at opposite side regions of the mounting profile where the first and second flat tooth surfaces are located.
Thus, Maclennan ‘026 lacks:
(a)	the first and second tooth surfaces of the tooth being flat as follows:
[from claim 21] the second mounting profile having first and second flat tooth surfaces extending between first and second sides of each tooth in the axial direction of the circular plate; and
	(b)	the direction convexity/concavity of the mounting profiles such that:
[from claim 21] wherein for each tooth the mounting profile projects away from the cutting profile farther at a central region of the mounting profile than at opposite side regions of the mounting profile where the first and second flat tooth surfaces are located.
Regarding (a), the Examiner takes Official notice that such a tooth configuration is old and well known in the art as one that is simpler in design and easier to manufacture and assemble. As evidence in support of the taking of Official notice, Maclennan ‘876 discloses such a tooth configuration. Therefore, it would have been obvious to one having ordinary skill in the art to provide such tooth configuration on the saw of Maclennan ‘026 to gain the well known benefits including those described above.
Regarding (b), Maclennan ‘026 discloses mounting face contours wherein the mounting profile on which the tooth is mounted presents a convex contour and the mounting profile of the tooth mount presents a corresponding concave contour, which is the inverse of what is claimed.
However, the Examiner takes Official notice that it is old and well known in the art to provide such an inverse mounting profile contour, wherein such either one of the possible two mounting profile contours is considered to be merely a matter of design choice of one of the two possible contour configurations. As evidence in support of the taking of Official notice, WO ‘471 discloses such first and second mounting profiles and further teaches benefits thereof including a simple and efficient structure for reliably mounting a tooth to a mounting surface that provides advantages such as simple manufacture, increased amounts of contact surface as well as other benefits. Therefore, it would have been obvious to one having ordinary skill in the art to provide either of one of the two possible mounting profile contours on the device of Maclennan ‘026 as a matter of design choice to one having ordinary skill in the art as well as the benefits taught by WO ‘471 as well as those benefits discussed above.

Allowable Subject Matter
Claims 21, 25-27, and 29 are allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                       



cfd
May 10, 2021